December 8, 2011




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                           STEPHEN FONTENOT, Appellant

NO. 14-10-01232-CV                        V.

                            TIFFANY STINSON, Appellee
                               ____________________
       This court today heard a motion for rehearing filed by appellee, Tiffany Stinson.
We order that the motion be overruled, and that this court’s former judgment of August,
25, 2011, be vacated, set aside, and annulled. We further order this court’s opinion of
August 25, 2011, withdrawn.

       This cause, an appeal from the judgment in favor of appellee, Tiffany Stinson,
signed November 19, 2010, was heard on the transcript of the record. We have inspected
the record and find error in the judgment. We therefore order the judgment of the court
below REVERSED and RENDER judgment that Tiffany Stinson take nothing.

       We order appellee, Tiffany Stinson, jointly and severally, to pay all costs incurred
in this appeal. We further order this decision certified below for observance.